                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

DAVID JOHNSON on behalf of himself                   )
and all others similarly situated,                   )
                                                     )
                       Plaintiffs,                   )
                                                     )
v.                                                   )
                                                     )       Case No. 4:16-cv-00947-SRB
CORECIVIC et al.,                                    )
                                                     )
                       Defendants.                   )

                                             ORDER

       On December 12, 2018, the Court held a status conference. As discussed at the status

conference, the parties agree to the following:

       1. Plaintiffs will serve interim discovery on Defendants on or before January 15, 2019.

       2. Plaintiffs will file a motion for leave to depose Josh Martin, In-House Counsel for

           Securus Technologies, Inc., on or before January 25, 2019, in ten pages or less.

           Defendants will file a response to the motion on or before February 22, 2019, in ten

           pages or less. Plaintiffs will file a reply on or before March 15, 2019, in five pages or

           less.

       3. Plaintiffs will file a proposed notice and dissemination plan and proposed notice

           documents, which take into consideration this Court's class certification Order, on or

           before January 15, 2019. Defendants will file a response on or before February 22,

           2019. Plaintiffs will file a reply on or before March 15, 2019.

       4. The Court will hold a status conference regarding these matters on March 29, 2019, at

           9:00 AM.

           IT IS SO ORDERED.



         Case 4:16-cv-00947-SRB Document 229 Filed 12/13/18 Page 1 of 2
                                         /s/ Stephen R. Bough
                                         STEPHEN R. BOUGH
                                         UNITED STATES DISTRICT JUDGE

Dated: December 12, 2018




                                     2

       Case 4:16-cv-00947-SRB Document 229 Filed 12/13/18 Page 2 of 2
